ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on October 28, 1970 (240 So.2d 205) reversing the order of dismissal of the Criminal Court of Record for Dade County, Florida, and
Whereas, on review of this court’s order, by certiorari, the Supreme Court of Florida by its opinion and judgment filed July 12, 1971 (251 So.2d 866) and mandate dated September 17, 1971, now lodged in this court, quashed this court’s judgment with instructions to reinstate the order of the Criminal Court of Record discharging the defendant;
Now, therefore, it is ordered that the mandate of this court heretofore issued in this cause is withdrawn, the opinion and judgment of this court heretofore filed on October 28, 1970 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the order of the Criminal Court of Record discharging the defendant is reinstated. Costs allowed shall be taxed in the trial court (Rule 3.16(b) Florida Appellate Rules), 32 F.S.A.